Exhibit 10.1


ACQUISITION AND
REORGANIZATION AGREEMENT


This Acquisition and Reorganization Agreement (hereinafter the "Agreement") is
made and entered into as of September 16, 2010, by and among International
Development and Environmental Holdings, Inc., a Nevada corporation ("IDEH"),
Scott Lieberman (“Seller”) and Heights  Management 63, LLC, a New York limited
liability company (“Heights 63”).



AGREEMENT


In consideration of the terms hereof, the parties hereto agree as follows:



ARTICLE I - PURCHASE AND SALE OF STOCK


1.1          Purchase and Sale of Membership Interests


Subject to the terms and conditions hereof, on the Closing Date (as defined
below), Seller shall sell, convey, transfer, assign and deliver to IDEH, and
IDEH shall purchase from the Seller, all of the issued and outstanding
membership interests in Heights 63 (the “Heights 63 Membership Interests”).


1.2          The Closing


The closing of this Agreement (the “Closing”) shall occur on September 16, 2010
(the “Closing Date”) at such time and location as the parties hereto shall
agree.


1.3          Deliveries at the Closing


On the Closing Date in order to effectuate the transfer of the Membership
Interests:


(a) The Seller shall deliver to IDEH an assignment of the Heights 63 Membership
Interests, free and clear of any claim, lien, pledge, option, charge, easement,
security interest, right-of-way, encumbrance, restriction on sale or transfer,
preemptive right or option or any other right of any third party of any nature
whatsoever (“Encumbrance”).


(b) IDEH shall deliver the consideration of the Purchase Price as set forth in
Section 1.4 below.

 
 

--------------------------------------------------------------------------------

 


(c) IDEH, the Seller and Heights 63 shall each deliver all documents,
certificates, agreements and instruments required to be delivered pursuant to
Articles IV and V; and


(d)  All instruments and documents executed and delivered to any party pursuant
hereto shall be in a form and substance, and shall be executed in a manner,
reasonably satisfactory to the receiving party.


1.4          Purchase Price


Subject to the terms and conditions of this Agreement, the total purchase price
for the Heights 63 Membership Interests (the “Purchase Price”) shall be
8,700,000 newly issued shares of IDEH Series A preferred stock (the “Series A
Preferred”).  The rights and privileges of the Series A Preferred shall be as
set forth in Schedule A hereto.


1.5          Assistance in Consummation of the Purchase and Sale of  Stock


IDEH, the Seller and Heights 63 shall provide all reasonable assistance to, and
shall cooperate with, each other to bring about the consummation of the purchase
and sale of the Heights 63 Membership Interests and the other transactions
contemplated herein as soon as possible in accordance with the terms and
conditions of this Agreement.


ARTICLE II - REPRESENTATIONS AND WARRANTIES
OF SELLER AND HEIGHTS 63


Seller and Heights 63 jointly and severally represent and warrant to IDEH, as of
the date of this Agreement and as of the Closing, all as follows in this Article
II:


(a)           Seller is the sole and registered owner of all of the issued and
outstanding Heights 63 Membership Interests.  Seller has good title thereto,
free and clears of any lien or encumbrance.


(b)           Seller and Heights 63 each have the power and authority to enter
into this Agreement and to perform their respective obligations hereunder.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all
necessary  action, including the Member of Heights  The execution and
performance of this Agreement will not constitute a material breach of any
agreement, indenture, mortgage, license or other instrument or document to which
Seller or Heights 63 is a party or by which any of their respective assets and
properties are bound, and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to Seller or any of their
respective  properties.  The execution and performance of this Agreement will
not violate or conflict with any provision of the Operating Agreements.


(c)           Heights 63 does not have any outstanding or authorized capital
stock, warrants, options or convertible securities.

 
 

--------------------------------------------------------------------------------

 


(d)           The Heights 63 financial statements for the period from its
inception through June 30, 2010 (the “Heights Financial Statements”) are true
and accurate, in accordance with the books and records of Heights , and present
fairly in all material respects the financial position and results of operations
of Heights  as of the times and for the periods referred to therein, in each
case in accordance with generally accepted accounting principles under current
United States accounting rules and regulations, consistently applied
(“GAAP”).  All of the financial books and records of Heights have been made
available to IDEH, and such books and records completely and fairly record in
all material respects IDEH’s financial affairs, which would normally be recorded
in financial books and records. There are no material liabilities or
obligations, either fixed or contingent, not disclosed in the Heights  Financial
Statements or in any exhibit thereto or notes thereto other than liabilities,
contracts or obligations incurred in the ordinary course of business; and no
such liabilities, contracts or obligations in the ordinary course of
business constitute liens or other liabilities which materially alter the
financial condition of Heights 63 as reflected in the Heights 63 Financial
Statements. Heights 63  has good title to all assets shown on the Heights 63
Financial Statements subject only to dispositions and other transactions in the
ordinary course of business, the disclosures set forth therein and liens and
encumbrances of record.


(e)           Since the date of the Heights Financial Statements, there have not
been any material adverse changes in the financial position of Heights   except
changes arising in the ordinary course of business, which changes will in no
event materially and adversely affect the financial position of Heights.


(f)           Heights 63 is not a party to any material pending litigation or,
to their best knowledge, any governmental investigation or proceeding, not
reflected in the Heights   Financial Statements, and to their best knowledge, no
material litigation, claims, assessments or any governmental proceedings are
threatened against Heights 63.


(g)           Heights 63 is in good standing in their jurisdiction of formation,
and are not required to be qualified to do business in any other jurisdiction.


(h)           Heights 63 has (or, by the Closing Date, will have) filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed and has (or will have) paid or made
adequate provisions for all taxes or assessments which have become due as of the
Closing Date.


(i)           Heights 63 has not materially breached any material agreement to
which either of them is a party. Heights 63 has previously given IDEH copies or
access thereto of all material contracts, commitments and/or agreements to which
Heights 63 is a party including all relationships or dealings with related
parties or affiliates.


(j)           Heights 63 does not have any subsidiaries.

 
 

--------------------------------------------------------------------------------

 


(k)           Heights 63 has made all material financial records, minute books,
and other documents and records available for review to present management of
IDEH prior to the Closing Date, during reasonable business hours and on
reasonable notice.


(l)           The execution of this Agreement does not materially violate or
breach any material agreement or contract to which Seller or Heights 63 is a
party and has been duly authorized by all appropriate and necessary action under
other applicable law and Seller and Heights 63, to the extent required, have
obtained all necessary approvals or consents required by any agreement to which
Seller or Heights 63 is a party.


(m)           All disclosure information provided by Seller and Heights 63 which
is to be set forth in disclosure documents of IDEH or otherwise delivered to
IDEH by Seller and Heights 63 for use in connection with the transaction
described herein is true, complete and accurate in all material respects.
 

ARTICLE III - REPRESENTATIONS AND WARRANTIES
OF IDEH


Except as is otherwise described in the applicable Schedules, IDEH represents
and warrants to the Seller, as of the date of this Agreement and as of the
Closing, all as follows in this Article III:


(a)           As of the Closing Date, the Preferred Stock, to be issued and
delivered to the seller hereunder will, when so issued and delivered,
constitute, duly authorized, validly and legally issued shares of IDEH common
stock, fully-paid and non-assessable.


(b)           IDEH has the corporate power and authority to enter into this
Agreement and to perform its respective obligations hereunder.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
including the board of directors of IDEH.  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which IDEH is a party or by
which its assets and properties are bound, and will not violate any judgment,
decree, order, writ, rule, statute, or regulation applicable to IDEH or its
properties.  The execution and performance of this Agreement will not violate or
conflict with any provision of the Certificate of Incorporation or by-laws of
IDEH.


(c)           IDEH has delivered to Seller a true and complete copy of IDEH’s
Form 10-K the period ending December 31, 2010 and Forms 10-Q for the three
months ended March 31, 2010 and June 30, 2010 (the "IDEH Financial
Statements").  The IDEH Financial Statements are complete, accurate and fairly
present the financial condition of IDEH as of the dates thereof and the results
of its operations for the periods then ended.  There are no liabilities or
obligations either fixed or contingent not reflected therein.  The IDEH
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (except as may be indicated
therein or in the notes thereto) and fairly present the financial position of
IDEH as of the dates thereof and the results of its operations and changes in
financial position for the periods then ended.

 
 

--------------------------------------------------------------------------------

 

(d)           Since January 1, 2010, there have not been any material adverse
changes in the financial condition of IDEH.


(e)           IDEH is not a party to or the subject of any pending litigation,
claims, decrees, orders, stipulations or governmental investigation or
proceeding not reflected in the IDEH Financial Statements or otherwise disclosed
herein, and there are no lawsuits, claims, assessments, investigations, or
similar matters, against or affecting IDEH, its management or its properties.
IDEH has complied in all material respects with decrees or orders applicable to
it.


(f)            IDEH is duly organized, validly existing and in good standing
under the laws of the State of Nevada; has the corporate power to own its
property and to carry on its business as now being conducted and is duly
qualified to do business in any jurisdiction where so required except where the
failure to so qualify would have no material negative impact on it.


(g)           IDEH has filed all federal, state, county and local income,
excise, property and other tax, governmental and/or related returns, forms, or
reports, which are due or required to be filed by it prior to the date hereof,
except where the failure to do so would have no material adverse impact on IDEH,
and has paid or made adequate provision in the IDEH Financial Statements for the
payment of all taxes, fees, or assessments which have or may become due pursuant
to such returns or pursuant to any assessments received. IDEH is not delinquent
or obligated for any tax, penalty, interest, delinquency or charge.


Each such tax return or report is correct and complete in all material respects
and fully discloses and does not understate the income, taxes, expenses,
deductions and credits for the period to which it relates.  Up to and including
the Closing Date, no claim has been made against IDEH by any authority in a
jurisdiction in which it does not file a return that it is or may be subject to
any taxes in that jurisdiction. IDEH has not received notice of any actions,
suits, proceedings, investigations or claims pending or threatened against IDEH
in respect of any taxes nor are any matters relating to any taxes under
discussion with any governmental authority.


(h)           There are no existing options, calls, warrants, preemptive rights
or commitments of any character relating to the issued or unissued capital stock
or other securities of IDEH, except as contemplated in this Agreement and there
exist no liens or other securities interests in any assets of IDEH.


(i)            The corporate financial records, minute books, and other
documents and records of IDEH have been made available to IDEH prior to the
Closing, shall be delivered to new management of IDEH at Closing and are correct
and accurate in all material respects and reflect all decisions made by the
Board of Directors and the shareholders of IDEH.

 
 

--------------------------------------------------------------------------------

 

(j)            IDEH has not breached, nor is there any pending, or to the
knowledge of management, any threatened claim that IDEH has breached, any of the
terms or conditions of any agreements, contracts or commitments to which it is a
party or by which it or its assets are is bound.  The execution and performance
hereof will not violate any provisions of applicable law or any agreement to
which IDEH is subject. IDEH hereby represents that it has no business operations
or material assets and it is not a party to any material contract or commitment
other than appointment documents with its transfer agent, and that it has
disclosed to IDEH all relationships or dealings with related parties or
affiliates.


(k)           IDEH common stock is currently approved for quotation on the OTC
Pink Sheets under the symbol "IDEH" and there are no stop orders in effect or
contemplated with respect thereto and no facts exist which may give rise there.
IDEH has filed all annual and quarterly reports required to be filed by IDEH
pursuant to the Securities Act of 1934, as amended. IDEH has not been informed,
and has no reason to believe, that its common stock will be delisted or
suspended from the OTC by FINRA. IDEH has fully complied will all applicable
securities laws and regulations and is not in default of any of its obligations
thereunder.


(l)            All information regarding IDEH which has been provided to Seller
or otherwise disclosed in connection with the transactions contemplated herein,
is true, complete and accurate in all material respects. IDEH has provided to
Seller all material information regarding IDEH.


(m)           Immediately prior to the Closing, the outstanding capitalization
of IDEH shall consist of no more than 3,570,000 shares of common stock plus the
30,710,000 shares of common stock to be redeemed pursuant to Section 4.2(c)
below.


(n)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of law or any judgment, decree, order, regulation or rule of any
court or other governmental authority applicable to IDEH, (b) require any
consent, approval or authorization of, or declaration, filing or registration
with, any person, except for compliance with applicable securities laws and the
filing of all documents necessary to consummate the transaction with any
governmental entity, (c) result in a default (with or without the giving of
notice or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which IDEH is a party or by which either is bound or to which any
of their assets are subject, (d) result in the creation of any material lien or
encumbrance upon the assets of IDEH or the funds being delivered in connection
herewith, or (e) conflict with or result in a breach of or constitute a default
under any provision of the charter documents of IDEH.

 
 

--------------------------------------------------------------------------------

 

(o)           IDEH does not have any agreements of any nature to acquire,
directly or indirectly, any shares of capital stock, or other equity or
ownership interest in, any person, firm or corporation, or its assets.


(p)           There is no requirement to make any filing, give any notice to or
obtain any license, permit, certificate, regulation, authorization, consent or
approval of, any governmental or regulatory authorities as a condition to the
lawful consummation of the transactions contemplated by this Agreement except
for the filings with the U.S. Securities and Exchange Commission, and other
notifications, consents and approvals described in this Agreement.


(q)           The attached Schedule III (q) sets forth IDEH’s liabilities as of
the Closing Date; and


(r)            All disclosure information provided by IDEH which was delivered
to Heights 63 for use in connection with the transaction described herein is
true, complete and accurate in all material respects.


ARTICLE IV
CONDITIONS PRECEDENT
 

4.1          Conditions Precedent to the Obligations of Heights 63.


All obligations of Heights 63 under this Agreement are subject to the
fulfillment, prior to or as of the Closing and/or the Closing Date, as indicated
below, of each of the following conditions:


(a)           The representations and warranties by or on behalf of IDEH
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing Date as though such representations and warranties were made at and as
of such time.


(b)           IDEH shall have performed and complied with all covenants,
agreements, and conditions set forth in, and shall have executed and delivered
all documents required by this Agreement to be performed or complied with or
executed and delivered by it prior to or at the Closing.


(c)           On or before the Closing Date, IDEH shall have delivered to
Heights 63 certified copies of resolutions of the board of directors of IDEH
approving and authorizing the execution, delivery and performance of this
Agreement and authorizing all of the necessary and proper action to enable IDEH
to comply with the terms of this Agreement including the election of Heights 63
s nominee to the Board of Directors of IDEH and all matters outlined herein.

 
 

--------------------------------------------------------------------------------

 


(d)           As of the Closing, Bernard J. Tanenbaum III and Michael T.
Williams shall have resigned in writing from all positions as directors and
officers of IDEH upon the election and appointment of the Heights 63’s nominees.


(e)           At the Closing, all instruments and documents delivered to Seller
and pursuant to the provisions hereof shall be reasonably satisfactory to legal
counsel for Seller.


(f)           The shares of restricted Series A Preferred Stock to be issued to
the Seller will be duly authorized, validly issued, nonassessable and fully-paid
under Nevada corporation law and will be issued in compliance with all federal,
state and applicable corporation and securities laws.


(g)           IDEH shall have delivered a legal opinion in substantially the
form attached hereto as Exhibit 4.1(g).


4.2          Conditions Precedent to the Obligations of IDEH.


All obligations of IDEH under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:


(a)           The representations and warranties by Heights 63 and the Seller
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time.


(b)           Seller shall have performed and complied with, in all material
respects, all covenants, agreements, and conditions required by this Agreement
to be performed or complied with prior to or at the Closing.


(c)           IDEH and Bernard J. Tanenbaum, Michael T. Williams, and JTMW
Partners shall enter into a Redemption Agreement pursuant to which IDEH shall
redeem 30,710,000 shares of IDEH common stock for a total redemption price of up
to $510,000, $60,000 of which is to be paid at the Closing by wire transfer, and
$450,000 of which is to be paid in the form of a 45-day secured promissory
note.  The Redemption Agreement and the promissory note shall be in the form set
forth in Schedule “B” hereto.


4.3          Nature and Survival of Representations.


All representations, warranties and covenants made by any party in this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby for one year from the Closing.  All of the parties hereto
are executing and carrying out the provisions of this Agreement in reliance
solely on the representations, warranties and covenants and agreements contained
in this Agreement and not upon any investigation upon which it might have made
or any representation, warranty, agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
DOCUMENTS DELIVERED AT CLOSING


5.1          Documents at Closing.


At the Closing, the following documents shall be delivered:


(a) Heights 63 will deliver, or will cause to be delivered, to IDEH the
following:


(i)  a certificate executed by the members of Heights 63 to the effect that all
representations and warranties made by Heights 63 under this Agreement are true
and correct as of the Closing, the same as though originally given to IDEH on
said date;


(ii)  a certificate from the jurisdiction of incorporation of Heights 63 dated
at or about the Closing to the effect that Heights 63 is in good standing under
the laws of said jurisdiction;


(iii)  such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement;


(iv)  certified copies of resolutions adopted by the directors of Heights 63
authorizing this transaction; and


(v)  all other items, the delivery of which is a condition precedent to the
obligations of Heights 63 as set forth herein.


(vi)          Seller shall have delivered a legal opinion in substantially the
form attached hereto as Exhibit 5.1(a)(vi).


(b) IDEH will deliver or cause to be delivered to Seller:


(i)  stock certificates representing the Consideration Shares to be issued as
the Purchase Price;


(ii)  a certificate of the President of IDEH, to the effect that all
representations and warranties of IDEH made under this Agreement are true and
correct as of the Closing, the same as though originally given to Seller on said
date;


(iii)  certified copies of resolutions adopted by IDEH’s board of directors
authorizing the transaction contemplated hereunder and all related matters
described herein;

 
 

--------------------------------------------------------------------------------

 


(iv)  certificate from the jurisdiction of incorporation of IDEH dated at or
about the Closing Date that IDEH is in good standing under the laws of said
state;


(v)  such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement;


(vi)  resignations  of Bernard J. Tanenbaum III and Michael T. Williams as
officers and directors of IDEH and appointment of new officers and directors as
directed by Seller; and


(vii)  all corporate and financial records of IDEH shall be delivered to Seller.


(viii)   IDEH shall have delivered a legal opinion in substantially the form
attached hereto as Exhibit 5.1B)(viii).
 
ARTICLE VI
INDEMNIFICATION


6.1          Indemnification.


For a period of one year from the Closing, IDEH agrees to indemnify and hold
harmless Heights 63 and the Seller, and Heights 63 and Seller agree to indemnify
and hold harmless IDEH and IDEH’s pre-Closing stockholders, at all times after
the date of this Agreement against and in respect of any liability, damage or
deficiency, all actions, suits, proceedings, demands, assessments, judgments,
costs and expenses including attorney's fees incident to any of the foregoing,
resulting from any material misrepresentations made by an indemnifying party to
an indemnified party, an indemnifying party's breach of covenant or warranty or
an indemnifying party's nonfulfillment of any agreement hereunder, or from any
material misrepresentation in or omission from any certificate furnished or to
be furnished hereunder.


ARTICLE VII
COVENANTS


7.1          Tax Free Reorganization.


It is intended by the parties that the Reorganization will constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended, and the parties agree that if modification of the terms of
this Agreement in a non-material manner to attain such qualification is
necessary, they will negotiate in good faith to make such required
modifications.


 
 

--------------------------------------------------------------------------------

 

7.2          Finders Fee.


In the event that any broker or finder is entitled to be paid a fee in
connection with the transactions contemplated by this Agreement, any such fee
shall be paid after the Closing and shall not be deemed to be a liability of the
IDEH prior to the Closing


ARTICLE VIII
MISCELLANEOUS


8.1          Specific Performance.


Each of the parties hereto acknowledges and agrees that the other parties would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the parties agrees that the other parties shall be
entitled, without the necessity of pleading or proving irreparable harm or lack
of an adequate remedy at law, to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof. Any such claim for specific
performance or other equitable relief shall be brought and determined in the
appropriate federal or state court in the State of New York located in New York
City and in no other forum. The Parties hereby irrevocably submit to the
jurisdiction of any such New York state court or federal court in connection
with such claim for a specific performance or other equitable relief.


8.2          Miscellaneous.


(a)  Public Announcement.  Until the Closing, IDEH shall not make or issue, or
cause to be made or issued, any announcement or written statement concerning
this Agreement or the transactions contemplated hereby for dissemination to the
general public without the prior consent of Heights 63 except, as determined by
IDEH, to be required by law.


(b)  Further Assurances.  At any time, and from time to time, after the Closing
Date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.


(c)  Waiver.  Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.


(d)  Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.


(e)  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person,  sent by
prepaid first class registered or certified mail, return receipt requested,
prepaid overnight courier for next business day delivery, or by email or
facsimile with positive confirmation of delivery, to the following addresses:

 
 

--------------------------------------------------------------------------------

 
 
To IDEH (Post Closing):


International Development and Environmental Holdings, Inc.


To Heights 63:
 
Scott Lieberman
c/o 2009 Venture Group, LLC
4162 Broadway
New York, NY 10033
Tel:
 
Fax:
 
Email: scottyhd@aol.com
 
To Seller:
 
Scott Lieberman
c/o 2009 Venture Group, LLC
4162 Broadway
New York, NY 10033
Tel:
 
Fax:
 
Email: mailto:scottyhd@aol.com
 
With copy to:
 
Paul Goodman, Esq.
Cyruli Shanks Hart & Zizmor, LLP
Lexington Avenue, Suite 2320
New York, NY 10170
Tel: 212 661-6800
Fax: 212 661-5350
Email: pgoodman@cszlaw.com
 
To JTMW Partners:
 
Bernard J. Tanenbaum III
333 Sandy Springs Circle, Suite 230
Atlanta, GA 30328
Tel: 770 394-1234
Fax: 404 257-9125


 
 

--------------------------------------------------------------------------------

 


Email:  jtanenbaum@primuscap.com
 
and
 
Michael T. Williams
Williams Law Group
2503 W. Gardner Ct.
Tampa, FL 33611
Tel: 813 831-9348
Fax: 813 832-5284
Email: wmslaw@tampabay.rr.com
 
With copy to:
 
David A. Rapaport, Esq.
Law Offices of David A. Rapaport
435 Watergate Way
Roswell, GA 30076
Tel:  770 587-1144
Fax: 866 835-9632
Email: mailto:rapaportlaw@gmail.com

 
(f)  Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(g)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(h)  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.


(i)  Binding Effect.  This Agreement shall be binding upon the parties hereto
and inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.


(j)  Entire Agreement.  This Agreement and the attached Exhibits constitute the
entire agreement of the parties covering everything agreed upon or understood in
the transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.


(k)  Severability.  If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




 
International Development and
 
Environmental Holdings, Inc.
     
By:
   
Title: Bernard J. Tanenbaum III, CEO
     
Heights 63 Management, LLC
     
By:
   
Title: Scott Lieberman, Managing Member
     
Seller:
     
 
 
Scott Lieberman

 
 
 

--------------------------------------------------------------------------------

 